DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (lDS) submitted on 01/05/2021, 01/27/2021, and 09/10/2021 are in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Terminal Disclaimer
The terminal disclaimer filed on July 1, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,944,924 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments with respect to claims 1 have been considered but are moot in view of the new ground(s) of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US Patent 8,854,517), in view of Okita et al. (US Pub. 2009/0033781), and further in view of Wakabayashi (US Pub. 2015/0163403).
In regard to claim 1, note Honda discloses an image sensor comprising a first semiconductor substrate (column 7, lines 61-64, column 9, lines 11-41, figure 4A: 4, and figure 5: 15) provided with a plurality of pixels (column 7, lines 61-64, and figure 4A: 4), each of the pixels having (i) a photoelectric conversion unit that photoelectrically converts incident light to generate an electric charge (column 9, lines 11-41, and figures 5 & 7-8: 16), (ii) an accumulation unit that accumulates the electric charge generated by the photoelectric conversion unit (column 9, lines 11-41, and figures 5 & 7-8: 17), and (iii) a transfer unit that transfers the electric charge generated by the photoelectric conversion unit to the accumulation unit (column 9, lines 11-41, and figures 5 & 7-8: Tr1), a second semiconductor substrate provided with supply circuitry for each of the pixels, the supply circuitry supplying the transfer circuitry with a signal for the transfer circuitry to transfer the electric charge to the accumulation unit (column 9, lines 7-10, column 10, lines 3-22, and figures 5: 36, 11), and an A/D conversion unit that converts an analog signal based on the electric charge accumulated in the accumulation unit into a digital signal (column 17, lines 25-47, column 18, lines 60-67, and figure 15: 214).
Therefore, it can be seen that the primary reference fails to explicitly disclose that the supply unit supplies a voltage equal to or higher than a first voltage to the transfer unit so as to transfer the electric charge to the accumulation unit, and supplies a voltage lower than the first voltage to the transfer unit so as not to transfer the electric charge to the accumulation unit, and that an A/D conversion unit is provided for each of the plurality of pixels.
In analogous art, Okita discloses an image sensor in which a first substrate voltage being applied to a first semiconductor substrate (paragraph 0029; the substrate voltage is considered to be ground), and wherein a transfer unit electrically connects a photoelectric conversion unit and an accumulation unit if a first voltage higher than the first substrate voltage is supplied as the signal (paragraph 0032, 0053, and figure 4; V1 = 5V), and electrically disconnects the photoelectric conversion unit and an accumulation unit if a second voltage lower than the first substrate voltage is supplied as the signal (paragraph 0032, 0053, and figure 4; V2 = -1.2V).  Okita teaches that the use of a first substrate voltage being applied to a first semiconductor substrate, and wherein transfer unit electrically connects a photoelectric conversion unit and an accumulation unit if a first voltage higher than the first substrate voltage is supplied as the signal, and electrically disconnects the photoelectric conversion unit and an accumulation unit if a second voltage lower than the first substrate voltage is supplied as the signal is preferred in order to widen the dynamic range of each pixel by increasing the saturating signal amount by supplying a negative voltage to a transfer transistor when it is turned off (paragraph 0005).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference to include the use of a first substrate voltage being applied to the first semiconductor substrate, and wherein the supply unit supplies a voltage equal to or higher than a first voltage to the transfer unit so as to transfer the electric charge to the accumulation unit, and supplies a voltage lower than the first voltage to the transfer unit so as not to transfer the electric charge to the accumulation unit, in order to widen the dynamic range of each pixel by increasing the saturating signal amount by supplying a negative voltage to a transfer transistor when it is turned off, as suggested by Okita.
Also in analogous art, Wakabayashi discloses an image sensor which includes an A/D conversion unit is provided for each of the plurality of pixels (paragraphs 0156-0159, 0162-0165, 0173-0174, and figure 14: 30, 51; pixel parallel A/D units are provided for individual pixels).  Wakabayashi teaches that providing an A/D conversion unit for each of the plurality of pixels is preferred in order to read data at a higher frame rate by increasing the number of pixels on which AD conversion is performed simultaneously (paragraph 0164).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that an A/D conversion unit is provided for each of the plurality of pixels, in order to read data at a higher frame rate by increasing the number of pixels on which AD conversion is performed simultaneously, as suggested by Wakabayashi.
In regard to claim 2, note Okita discloses that the transfer unit electrically connects the photoelectric conversion unit and the accumulation unit if a voltage higher than the first voltage is supplied (paragraph 0032, 0053, and figure 4; V1 = 5V), and electrically disconnects the photoelectric conversion unit and the accumulation unit if a voltage lower than the first voltage is supplied (paragraph 0032, 0053, and figure 4; V2 = -1.2V).
In regard to claim 3, note Honda discloses a first reset unit that resets the electric charge generated in the photoelectric conversion unit (column 12, lines 19-23, and figure 8: Tr2a), wherein the supply unit supplies a voltage equal to or higher than the first voltage to the first reset unit so as to reset the electric charge generated by the photoelectric conversion unit (column 12, lines 19-23, column 10, lines 3-22, and figure 8: Tr2a, ΦRST).
In regard to claim 4, note Honda discloses a second reset unit that resets the electric charge accumulated in the accumulation unit (column 12, 34-39, and figure 8: Tr2b), wherein the supply unit supplies a voltage equal to or higher than the first voltage to the second reset unit so as to reset the electric charge accumulated in the accumulation unit (column 12, 34-39, column 10, lines 3-22, and figure 8: Tr2b, ΦOFG).
In regard to claim 7, note Honda discloses that the supply unit is provided for each of the plurality of pixels (column 7, lines 61-64, column 8, line 41 – column 9, line 10, figures 4-5: 11).
In regard to claim 10, note Okita discloses that the first voltage is applied to the first semiconductor substrate (paragraph 0029; the substrate voltage is considered to be ground).
In regard to claim 12, note Okita discloses the use of a second voltage lower than the first voltage (paragraph 0032, 0053, and figure 4; V2 = -1.2V).  And Honda discloses that the second voltage is applied to the second semiconductor substrate (column 9, lines 7-10, column 10, lines 3-22, and figures 4-5: 3, 11, 36).  Therefore, based on the combination of Honda and Okita, the second voltage different from the first voltage is considered to be applied to the second semiconductor substrate since the second voltage of Honda is applied by the supply unit of the second substrate.
In regard to claim 13, note Okita discloses that the supply unit includes a first power supply unit and a second power supply unit (paragraph 0053, and figure 4: 131 & 132).  And Honda discloses that the supply unit is provided in the second semiconductor substrate (column 9, lines 7-10, column 10, lines 3-22, and figures 4-5: 3, 11, 36).  Therefore, based on the combination of Honda and Okita, at least one of the first power supply unit and the second power supply unit is provided in the second semiconductor substrate, since the supply unit is provided in the second semiconductor substrate.  
In regard to claim 14, note Okita discloses that the first power supply unit supplies a voltage equal to or higher than the first voltage (paragraph 0032, 0053, and figure 4: 131; V1 = 5V), and the second power supply unit supplies a voltage lower than the first voltage (paragraph 0032, 0053, and figure 4: 132; V2 = -1.2V).
In regard to claim 15, note Okita discloses that the first voltage is a ground voltage (paragraph 0032, 0053, and figure 4; V1 = 5V, V2 = -1.2V; the first voltage V1 is higher than ground, and the second voltage V2 is lower than ground).
In regard to claim 16, note Honda discloses that the A/D conversion unit is provided on the second semiconductor substrate (column 17, lines 25-47, column 18, lines 60-67, and figure 15: 214).  Additionally, Wakabayashi also discloses that the A/D conversion unit is provided on the second semiconductor substrate (paragraphs 0173-0174, and figure 14: 30, 51).
In regard to claim 17, note Honda discloses an image-capturing apparatus comprising the image sensor according to claim 1 (column 16, lines 50-65, and figure 14: 200).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US Patent 8,854,517), in view of Okita et al. (US Pub. 2009/0033781) and Wakabayashi (US Pub. 2015/0163403), and further in view of Stam et al. (US Patent 6,008,486).
In regard to claim 8, note the primary reference of Honda in view of Okita and Wakabayashi discloses an image sensor, as discussed with respect to claim 7 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose that a part of the transfer units of the plurality of pixels transfer the electric charge generated by the photoelectric conversion unit to the accumulation unit during a first period, and another part of the transfer units transfers the electric charge generated by the photoelectric conversion unit to the accumulation unit during a second period having a length different from a length of the first period. 
In analogous art, Stam discloses an image sensor comprising a plurality of pixels (figure 1: 20), and wherein a part of the transfer units of the plurality of pixels transfer the electric charge generated by the photoelectric conversion unit to the accumulation unit during a first period, and another part of the transfer units transfers the electric charge generated by the photoelectric conversion unit to the accumulation unit during a second period having a length different from a length of the first period (column 2, lines 30-64).  Stam teaches that the use of a part of the transfer units of the plurality of pixels transfer the electric charge generated by the photoelectric conversion unit to the accumulation unit during a first period, and another part of the transfer units transfers the electric charge generated by the photoelectric conversion unit to the accumulation unit during a second period having a length different from a length of the first period is preferred in order to increase dynamic range over wide inter-scene and intra-scene brightness conditions (column 2, lines 30-64).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that a part of the transfer units of the plurality of pixels transfer the electric charge generated by the photoelectric conversion unit to the accumulation unit during a first period, and another part of the transfer units transfers the electric charge generated by the photoelectric conversion unit to the accumulation unit during a second period having a length different from a length of the first period, in order to increase dynamic range over wide inter-scene and intra-scene brightness conditions, as suggested by Stam.
In regard to claim 9, note the primary reference of Honda in view of Okita and Wakabayashi discloses an image sensor, as discussed with respect to claim 7 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose that the supply unit supplies a voltage to a part of the transfer units of the plurality of pixels, so as to transfer the electric charge generated during a first period to the accumulation unit, and supplies a voltage to another part of the transfer units of the plurality of pixels, so as to transfer the electric charge generated during a second period, having a length different from a length of the first period, to the accumulation unit.
In analogous art, Stam discloses an image sensor comprising a plurality of pixels (figure 1: 20), and wherein a supply unit supplies a voltage to a part of the transfer units of the plurality of pixels, so as to transfer the electric charge generated during a first period to the accumulation unit, and supplies a voltage to another part of the transfer units of the plurality of pixels, so as to transfer the electric charge generated during a second period, having a length different from a length of the first period, to the accumulation unit (column 2, lines 30-64).  Stam teaches that the use of a supply unit supplies a voltage to a part of the transfer units of the plurality of pixels, so as to transfer the electric charge generated during a first period to the accumulation unit, and supplies a voltage to another part of the transfer units of the plurality of pixels, so as to transfer the electric charge generated during a second period, having a length different from a length of the first period, to the accumulation unit is preferred in order to increase dynamic range over wide inter-scene and intra-scene brightness conditions (column 2, lines 30-64).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the supply unit supplies a voltage to a part of the transfer units of the plurality of pixels, so as to transfer the electric charge generated during a first period to the accumulation unit, and supplies a voltage to another part of the transfer units of the plurality of pixels, so as to transfer the electric charge generated during a second period, having a length different from a length of the first period, to the accumulation unit, in order to increase dynamic range over wide inter-scene and intra-scene brightness conditions, as suggested by Stam.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US Patent 8,854,517), in view of Okita et al. (US Pub. 2009/0033781) and Wakabayashi (US Pub. 2015/0163403), and further in view of Mabuchi (US Patent 9,918,030).
In regard to claim 11, note the primary reference of Honda in view of Okita and Wakabayashi discloses an image sensor, as discussed with respect to claim 1 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose that a second voltage different from the first voltage is applied to the second semiconductor substrate. 
In analogous art, Mabuchi discloses an image sensor formed of a first and second substrate (figure 1), wherein a second substrate voltage different from the first substrate voltage is applied to the second semiconductor substrate (column 9, lines 15-24).  Mabuchi teaches that the use of a first substrate voltage applied to the first semiconductor substrate and a second substrate voltage applied to the second semiconductor substrate are different from each other is preferred in order to provide a different voltages which are utilized by various circuitry, and to provide these voltages in a manner that is not confusing (column 9, lines 15-34).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that a second voltage different from the first voltage is applied to the second semiconductor substrate, in order to provide a different voltages which are utilized by various circuitry, and to provide these voltages in a manner that is not confusing, as suggested by Mabuchi.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIN YE/Supervisory Patent Examiner, Art Unit 2697